                                             Case 5:19-cv-04700-LHK Document 58 Filed 08/31/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            SAN JOSE DIVISION

                                   7

                                   8        ANDREA M WILLIAMS, et al.,                      Case No. 19-cv-04700-LHK (VKD)
                                                           Plaintiffs,
                                   9
                                                                                            ORDER RE DISCOVERY DISPUTE RE
                                                   v.                                       ESI CUSTODIANS
                                  10

                                  11        APPLE, INC.,                                    Re: Dkt. No. 50
                                                           Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            The parties ask the Court to resolve a dispute concerning which custodians’ files defendant

                                  15   Apple, Inc. (“Apple”) should be required to search for electronically stored information responsive

                                  16   to plaintiffs’ document requests. Dkt. No. 50. The court held a hearing on this dispute on August

                                  17   18, 2020. Dkt. No. 56. As explained below, the Court will require Apple to search the files of

                                  18   three additional custodians, subject to the limitations described below.

                                  19   I.       BACKGROUND
                                  20            Plaintiffs Andrea Williams and James Stewart initiated this action on behalf of a putative

                                  21   class of U.S. subscribers to Apple’s iCloud service. Plaintiffs claim that Apple falsely represented

                                  22   that subscribers’ information would be stored by Apple on its own servers, when in fact the

                                  23   information is stored on servers maintained by third parties.

                                  24            Plaintiffs served a first set of document requests on Apple in late October 2019, to which

                                  25   Apple responded in December 2019. Dkt. Nos. 50-1, 50-2. On July 2, 2020, the parties filed a

                                  26   stipulation governing discovery of electronically stored information (“ESI”), which was entered as

                                  27   an order by the Court. Dkt. No. 44. The stipulation provides that “[t]he parties shall meet and

                                  28   confer to reach agreement on a reasonable list of custodians for purposes of collection, review and
                                             Case 5:19-cv-04700-LHK Document 58 Filed 08/31/20 Page 2 of 4




                                   1   production of [ESI]” and that “each party shall provide a proposed list of individual custodians

                                   2   who are knowledgeable about and were involved with the core issues or subjects in the case.” Id.

                                   3   at 2. The parties further stipulate that they will endeavor to negotiate search terms for application

                                   4   to collected ESI that do not produce “an unreasonably large number of non-responsive or

                                   5   irrelevant results.” Id.

                                   6           Apple has identified six custodians whose files it has already begun to search for

                                   7   responsive ESI. Dkt. No. 50 at 1. Plaintiffs request that Apple search the files of three additional

                                   8   custodians: Markus Fischer, Eric Billingsley, and Patrick Gates. Id. Apple objects to searching

                                   9   the files of these additional custodians. Id. at 5.

                                  10   II.     DISCUSSION
                                  11           Plaintiffs argue that Messrs. Fischer, Billingsley, and Gates are “central” witnesses in this

                                  12   case. Id. at 2. According to the parties, Mr. Fischer is a Director of Systems Engineering Internet
Northern District of California
 United States District Court




                                  13   Services, which includes the iCloud service. Id. at 4. He was involved in “strategy and modeling

                                  14   to assess Apple’s future needs for third-party cloud storage” until November 2015, and he ceased

                                  15   to have any responsibilities with respect to iCloud in early 2019. Id. at 7 & n.1. Mr. Billingsley

                                  16   was Apple’s former Director of Internet Services Operations from October 2013 to October 2017.

                                  17   Id. at 3, 7. He has been described in at least one industry article as “in charge of the back-end

                                  18   technology for iCloud.” Id. at 3. According to Apple, he was involved in “determining how much

                                  19   storage Apple needed to obtain from third party service and managing Apple’s procurement of

                                  20   those services” until November 2015. Id. at 7. Mr. Gates was Apple’s former Senior Director of

                                  21   Engineering. Id. at 7. He was “generally responsible for Apple’s backend infrastructure across

                                  22   numerous projects,” and managed or worked closely with other Apple employees with specific

                                  23   responsibilities related to iCloud and third-party storage for iCloud. Id. Plaintiffs argue that “[t]he

                                  24   whole case is about iCloud infrastructure,” and given their roles at Apple, these three custodians

                                  25   are likely to have unique documents responsive to plaintiffs’ document requests. Id. at 2.

                                  26           Apple objects to expanding its custodial search to include Messrs. Fischer, Billingsley, and

                                  27   Gates on two grounds. First, Apple points out this is primarily a false advertising case, and argues

                                  28   that director-level custodians with management responsibilities for the engineering aspects of the
                                                                                             2
                                             Case 5:19-cv-04700-LHK Document 58 Filed 08/31/20 Page 3 of 4




                                   1   iCloud infrastructure are unlikely to have any documents relevant to plaintiffs’ claims. Second,

                                   2   Apple argues that these three custodians’ documents are likely duplicative of the documents in the

                                   3   files of the six custodians Apple has already agreed to search. For this reason, Apple says

                                   4   requiring it to collect, search, and review additional custodians’ documents is burdensome and

                                   5   disproportionate to the needs of the case. Id. at 5-6. Apple acknowledges one exception: It

                                   6   concedes that Messrs. Fischer and Billingsley may have some unique documents for the period

                                   7   from August 2015 to November 2015,1 and Apple has agreed to search these two custodians’ files

                                   8   for responsive documents during this period. Id. at 7.

                                   9            The Court agrees with Apple that the claims in this case do not appear to require

                                  10   significant discovery regarding the technical operation of iCloud. Even if they did involve such

                                  11   matters, the Court would not expect custodial email to be a principal source of useful discovery.

                                  12   The parties advised the Court during the hearing that they have agreed to limit the scope of several
Northern District of California
 United States District Court




                                  13   of plaintiffs’ document requests, and that they are in the process of discussing search terms to

                                  14   apply to Apple’s collection of ESI generally. Those matters are not before the Court in this

                                  15   dispute, and the Court will assume that, regardless of the custodian, the parties will endeavor to

                                  16   agree upon search terms that do not hit on an unreasonable number of irrelevant documents.

                                  17   Furthermore, as discussed at the hearing, several of plaintiffs’ document requests seek discovery

                                  18   of Apple’s decision-making regarding where and how to store iCloud files. Given these

                                  19   employees’ roles at Apple, plaintiffs have articulated a reasonable basis for concluding that

                                  20   Messrs. Fischer, Billingsley, and Gates are likely to have some relevant and responsive documents

                                  21   concerning matters that bear on plaintiffs’ false advertising claims.

                                  22            The question is whether this additional discovery is disproportionate to the needs of the

                                  23   case. The parties appear to agree that collection of ESI from the six other custodians Apple has

                                  24   already identified is appropriate, although Apple advises the Court that the search terms it has

                                  25   been asked to apply produce an excessive number of irrelevant documents for review. In this

                                  26   context, Apple’s principal concern is that searches of three additional custodians’ ESI will be

                                  27

                                  28   1
                                           The relevant class claims period begins August 20, 2015. See Dkt. No. 34 at 2.
                                                                                         3
                                          Case 5:19-cv-04700-LHK Document 58 Filed 08/31/20 Page 4 of 4




                                   1   duplicative of the already burdensome document collection and review efforts it has undertaken.

                                   2          The Court shares Apple’s concern. However, in these circumstances, where the key

                                   3   objection is unnecessarily duplicative discovery, Apple’s burden can be substantially mitigated by

                                   4   application of appropriately narrow search terms and de-duplication of ESI across custodians. If,

                                   5   as Apple contends, the ESI of Messrs. Fischer, Billingsley, and Gates is largely duplicative of the

                                   6   ESI already collected from other custodians, then Apple may limit the extent of its document

                                   7   review by removing the duplicate files from the three custodians’ collections before applying

                                   8   search terms and conducting a review for responsive documents. Accordingly, the Court requires

                                   9   Apple to search the ESI of these three additional custodians for responsive documents.

                                  10          The Court appreciates that Apple necessarily will incur costs to collect, host, and process

                                  11   search terms for the three additional custodians’ ESI, even before it can determine the extent of

                                  12   duplication. If it turns out that Apple is correct and the material these custodians have is
Northern District of California
 United States District Court




                                  13   substantially duplicative of materials in the collections for the six custodians whose files have

                                  14   already been searched, the Court will consider shifting the cost of collecting, hosting, and/or

                                  15   processing these collections to plaintiffs, as permitted by Federal Rule of Civil Procedure

                                  16   26(c)(1)(B). In addition, the Court encourages the parties to negotiate appropriate search terms for

                                  17   plaintiffs’ ESI discovery of Apple, consistent with their stipulation. Plaintiffs’ failure to accept

                                  18   reasonable limitations on ESI search terms proposed by Apple may also warrant the Court’s

                                  19   consideration of cost-shifting.

                                  20          IT IS SO ORDERED.

                                  21   Dated: August 31, 2020

                                  22

                                  23
                                                                                                     VIRGINIA K. DEMARCHI
                                  24                                                                 United States Magistrate Judge
                                  25

                                  26
                                  27

                                  28
                                                                                          4
